                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    AMY JOHNSON,

                               Plaintiff,
          v.                                                       OPINION and ORDER

    NANCY BERRHILL,                                                     18-cv-502-jdp
    Acting Commissioner of Social Security,

                               Defendant.


         Plaintiff Amy Johnson seeks judicial review of a final decision of defendant Nancy

Berryhill, Acting Commissioner of the Social Security Administration, finding Johnson not

disabled within the meaning of the Social Security Act. The administrative law judge (ALJ),

John Martin, concluded that Johnson’s spinal disorder was a severe impairment, but that

Johnson retained the capacity to perform the full range of light work, including her past jobs

as machine operator, machine inspector, and floral designer.1

         Johnson says that the ALJ erred in the following ways: (1) failing to consider the effect

of her spinal disorder and nonsevere impairments in combination; (2) mishandling the medical

opinion evidence; (3) conducting a faulty analysis of her subjective complaints; and (4) failing

to adequately support the conclusion that she could perform her previous jobs.

         The ALJ’s decision was not flawless, but it was supported by substantial evidence and

it built a “logical bridge” between the evidence and the ALJ’s conclusions, which is all that is


1
  “Light work involves lifting no more than twenty pounds at a time with frequent lifting or
carrying of objects weighing up to ten pounds. A job in this category requires much walking or
standing (off and on, for a total of approximately six hours of an eight hour workday), and, if
sitting, it involves some pushing and pulling of the arms or legs.” Diaz v. Chater, 55 F.3d 300,
306 (7th Cir. 1995).
required. Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018). So the court will affirm the

agency’s decision and cancel the oral argument scheduled for April 18, 2019.



                                           ANALYSIS

A. Combination of impairments

       Johnson says that the ALJ failed to assess the combined effects of her spinal disorder

with her nonsevere impairments, such as hypothyroidism and microscopic colitis. She doesn’t

challenge the ALJ’s finding that her colitis is well-controlled by medication and she doesn’t

dispute the commissioner’s contention that none of the other nonsevere impairments subjected

her to greater limitations than what the ALJ found. But she says that the ALJ committed

reversible error because he didn’t include a separate discussion in his decision about the effects

of her impairments in combination.

       It is true that an ALJ is required to consider the “combined effects of the applicant’s

impairments . . ., including impairments that considered one by one are not disabling.” Williams

v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014). But it is also true that a claimant is not entitled

to relief on appeal if she “does not identify medical evidence that would justify further

restrictions.” Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016). See also Hoy v. Astrue, 390

F. App’x 587, 592 (7th Cir. 2010) (rejecting argument that the ALJ failed to consider effect of

impairments in combination when the plaintiff “only speculate[d] about the effect of these

conditions on him”). So Johnson must do more than simply point to ways in which the ALJ’s

opinion could have been improved. Because Johnson doesn’t identify any way in which her

nonsevere impairments, either individually or combined with spinal disorder, would justify

further restrictions, this is not a ground for remand.


                                                2
B. Medical opinions

         The ALJ considered several medical opinions that were in the record, including those

from Johnson’s treating physicians from 2007 and 2009 (Jane Stark and Joseph Hebl), her

physical therapists from 2014 and 2015 (Melissa Wold and Darrin Schober), a spine specialist

from 2014 (James Freeman), state agency physicians who conducted a review of the records in

2014 and 2015 (Mina Korshidi and Ronald Shaw), and her nurse practitioner from 2014 to

2016 (Denise Toperzer). The ALJ gave “great weight” to the opinions of the treating physicians,

the physical therapists, the spine specialist, and the state agency physicians. He gave “some

weight” to statements from treating physicians in 2008 that Johnson could return to work. He

gave “little weight” to the opinion of the nurse practitioner.

         The ALJ also noted statements of three other treating physicians without assigning them

particular weight: (1) in 2011, Seeman Rahman refused Johnson’s request for “a disability

parking permit” because Johnson didn’t meet the criteria for disability; (2) in 2015, David

Junker gave Johnson a “one-day work excuse” after she said that she “was doing fine” but

strained her back putting up a Christmas tree; and (3) in 2015, Gary Gasser reviewed Johnson’s

MRI and concluded that it “showed normal alignment without instability and mild to moderate

disc disease.” R. 21 (citing R. 1624–39).2

         Johnson challenges the ALJ’s handling of the medical opinion evidence on the following

grounds: (1) he gave inadequate reasons for discounting the nurse practitioner’s opinion;

(2) his reliance on the opinions of the treating physicians was misplaced because the opinions

were outdated; (3) he disregarded portions of the opinions of the spinal specialist and physical




2
    Record citations are to the administrative transcript, located at Dkt. 7.


                                                  3
therapists; and (4) his reliance on the state agency physician opinions was misplaced because

they didn’t have access to all of the medical records. The court will consider each objection in

turn.

        1. Nurse practitioner

        Toperzer submitted a letter dated May 2016, in which she wrote the following: (1) “[i]t

has been difficult for [Johnson] to stand or sit in any one position for a length of time, severely

limiting her ability to . . . work;” (2) Johnson “has been unable to maintain employment

because of her medical needs”; (3) Johnson’s colitis “flares up quite frequently with

uncontrollable diarrhea; and (4) Johnson “is unable to pursue work even on a part-time basis

and should be considered disabled.” R. 771. In giving this opinion little weight, the ALJ made

three observations: (1) it did not come from an “acceptable medical source”; (2) Torperzer

appeared to be relying solely on Johnson’s subjective statements; and (3) the opinion was

conclusory. Johnson challenges each of these grounds.

        Johnson is correct than ALJ may not reject a medical opinion simply because it doesn’t

come from an “acceptable medical source,” such as a physician. See Voigt v. Colvin, 781 F.3d

871, 878 (7th Cir. 2015). But it is one factor that the ALJ may take into account. See, e.g.,

Winsted v. Berryhill, 915 F.3d 466, 472 (7th Cir. 2019). Because the ALJ gave other reasons,

this was not an error.

        As for the ALJ’s assessment that Toperzer relied solely on Johnson’s subjective

complaints, that is a legitimate ground to reject a medical opinion. Bates v. Colvin, 736 F.3d

1093, 1100 (7th Cir. 2013). Johnson says that it was speculative for the ALJ to conclude that

Toperzer didn’t rely on objective evidence, but Toperzer didn’t cite any objective evidence in

her letter. Rather, she simply listed Johnson’s reported symptoms. Although Johnson’s brief


                                                4
includes a string citation of records related to her appointments with Toperzer, see Dkt. 13, at

10, Johnson doesn’t point to any specific examples of tests or any other objective evidence that

Toperzer relied on to make an assessment.

       As for the ALJ’s view that Toperzer’s opinion was not persuasive because it was

conclusory, the court sees no error. Toperzer provided no foundation for any of her opinions.

In her reply brief, Johnson says that the ALJ should have given Toperzer an opportunity to

clarify her opinion, but Johnson forfeited that argument by failing to raise it in her opening

brief. Brown v. Colvin, 661 F. App’x 894, 895 (7th Cir. 2016) (plaintiff “waived . . . arguments

by not developing them and by raising them for the first time only in his reply brief”).

Regardless, the ALJ was entitled to discount Toperzer’s opinion for relying solely on Johnson’s

subjective complaints.

       2. Treating physicians

       Johnson says that that the ALJ shouldn’t have relied on any opinions that relate to her

condition before her 2013 alleged disability onset date. The commissioner says that it was

reasonable for the ALJ to take those opinions into account because it is undisputed that the

cause of Johnson’s spinal disorder is a 2007 back injury. In reply, Johnson says that her

condition has worsened since 2007, but she cites no evidence to support that assertion. Under

those circumstances, it was not unreasonable for the ALJ to consider the older opinions,

particularly because they were consistent with other opinions in the record. Hamlin v. Barnhart,

365 F.3d 1208, 1223 n.15 (10th Cir. 2004) (medical opinions predating disability period at

issue “are nonetheless part of [the claimant’s] case record, and should [be] considered by the

ALJ”); Olszewski v. Comm’r of Soc. Sec., No. 12-13508, 2013 WL 5488447, at *4 (E.D. Mich.

Sept. 30, 2013) (“The ALJ also properly relied on the plaintiff’s treating physician's evaluation


                                               5
from [before the alleged disability onset date], because there was no evidence that the condition

of his leg had worsened since [then].”).

         3. Spine specialist

         The ALJ wrote the following about James Freeman, who examined Johnson in 2014:

                His notes indicated that he performed a normal physical
                examination. Dr. Freeman could not find a specific source for Ms.
                Johnson’s pain complaints. In general, Dr. Freeman described a
                well-developed person, who was not in acute distress. Dr. Freeman
                observed that Ms. Johnson moved around quite well. The
                claimant said at the time that she had worked in pain for years
                though the pain improved after her lay-off from work three years
                earlier.

R. 21.

         Johnson doesn’t challenge the accuracy of the ALJ’s summary, but she says that it is

incomplete. Specifically, she says that the ALJ “did not discuss that Dr. Freeman identified

degeneration in the thoracic and lumbar spines that compromised neural foramina creating the

potential for nerve root impingement that would be better visualized by other imaging studies,

and also identified mechanical sources of pain in Ms. Johnson’s tender paraspinal muscles.”

Dkt. 13, at 11 (citing R. 1496–1502).

         Johnson doesn’t explain how the statements she cites are inconsistent with the ALJ’s

decision. After all, the ALJ found that Johnson’s spinal disorder was a severe impairment. So

the question is not whether there is some evidence of impairment, but whether the ALJ erred

in finding that Johnson was still capable of performing light work despite that impairment.

Johnson points to nothing in Freeman’s statements that would undermine the ALJ’s conclusion.

In the records that Johnson cites, Freeman stated that there is “mild degenerative change” and

“modest wear and tear in [Johnson’s] spine.” R. 1502–03. He also said that Johnson’s “pain

generator” was “not clear.” R. 1503. Although the ALJ could have been more thorough in his

                                               6
summary of Freeman’s notes, this is not an example of “cherry picking” because the ALJ did

not omit evidence that undermined his conclusion. Bates, 736 F.3d at 1099 (“[A]n ALJ need

not mention every piece of evidence in her opinion [so long as she doesn’t] ignore a line of

evidence that suggests a disability.”).

       4. Physical therapists

       The ALJ wrote the following about the opinions of physical therapists Melissa Wold

and Darrin Schober:

               Melissa Wold, PT, did an evaluation of the claimant for
               anticipated further physical therapy on May 13, 2014. She noted
               that the claimant moaned and groaned throughout the entire
               evaluation and took five minutes to sit on the table as she dropped
               to the floor and groaned. She added that twice during the
               evaluation the claimant laid herself on the floor and would not
               get up. She observed that the claimant made very little eye contact
               but that she had full range of motion, normal neurological testing,
               and strength grossly four out of five.

               Later on, she recommended no physical therapy due to lack of
               objective findings.

               Darrin Schober, PT, evaluated the claimant . . . on May 15, 2014.
               His examination reflected mild mechanical restrictions with no
               radiographic concerns to explain the complaints, which he
               suggested were unrealistic. He noted no significant tonal changes
               or loss of range of motion and believed that there was a strong
               emotional component involved.

R. 21 (citations omitted).

       Again, Johnson say that the summary is incomplete, but she fails to explain how any of

the notes she cites are inconsistent with the ALJ’s decision. Statements that Johnson was

“irritable,” “uncooperative,” and “harbor[ing] some underlying anger,” Dkt. 13, at 12, are not

probative of any physical disability. Perhaps more on point are records showing that Toperzer

referred Johnson to physical therapy with Wold again in 2015. Id. But Johnson doesn’t point


                                               7
to the basis for the referral and she doesn’t identify anything specific in the records that

undermines Wold’s observations from 2014. Rather, Wold said in 2015 that Johnson was

“respond[ing] well to treatment.” R. 1582. So the court concludes that Johnson hasn’t shown

that the ALJ committed a reversible error by failing to include those records in his analysis.

       5. State agency physicians

       Both state agency physicians concluded that Johnson suffered from a severe back

impairment and that she was limited to light work as a result. Johnson doesn’t challenge any

part of their analysis, but she says that their opinions were outdated and therefore unreliable

because Shaw didn’t have access to a 2014 CT scan and neither Shaw nor Khorshidi had access

to a 2016 MRI.

       Johnson doesn’t explain why it matters that Shaw didn’t review the CT scan. Khorshidi

did have the scan, but it didn’t change her opinion. As for the 2016 MRI, Johnson doesn’t

explain how it differs meaningfully from the 2014 MRI, which both Shaw and Khorshidi

reviewed. R. 209, 211, 222.

       So all of the opinion evidence supports the ALJ’s decision, with the exception of the

nurse practitioner. Because the ALJ gave adequate reasons for rejecting that opinion, the ALJ’s

findings regarding the medical opinions are supported by substantial evidence.3

C. Subjective complaints

       Johnson challenges the ALJ’s assessment of her subjective complaints on several

grounds. None are persuasive.


3
  In the section of her reply brief devoted to the ALJ’s handling of the opinion evidence,
Johnson argues for the first time that the ALJ “played doctor” by interpreting various medical
records without the assistance of an expert. Dkt. 17, at 6–8. The court has not considered the
argument because it was not raised in Johnson’s opening brief.


                                               8
       First, Johnson says that the ALJ erred by stating that Johnson’s “statements concerning

the persistence, intensity, and limiting effects of [her] symptoms are not entirely consistent

with the medical evidence and other evidence in the record.” R. 24. The court of appeals has

criticized similar language repeatedly, e.g., Stark v. Colvin, 813 F.3d 684, 688 (7th Cir. 2016),

and it is unfortunate that ALJs continue to use it. But the court of appeals has also said that

an ALJ’s use of incorrect boilerplate is not reversible error “if the ALJ otherwise identifies

information that justifies the credibility determination.” Moore v. Colvin, 743 F.3d 1118, 1122

(7th Cir. 2014). In this case, the ALJ correctly identified the two-step process for evaluating a

claimant’s subjective complaints. R. 22 (ALJ must first determine whether the claimant has an

impairment that could produce her symptoms and then evaluate the severity of those

symptoms). And the ALJ explained his reasons for questioning Johnson’s statements about the

intensity, persistence, and limiting effects of her symptoms.

       Johnson says that the ALJ did not explain his reasoning adequately. Although it is true

that the ALJ did not evaluate Johnson’s subjective complaints in one discrete portion of his

decision, his reasoning is clear from a review of the decision as a whole. Orlando v. Heckler, 776

F.2d 209, 213 (7th Cir. 1985) (“[W]e examine the [ALJ]’s opinion as a whole to ascertain

whether he considered all of the relevant evidence, made the required determinations, and gave

supporting reasons for his decisions.”). In fact, throughout his decision the ALJ identified his

reasoning for discrediting Johnson’s subjective complaints:

           •   the objective evidence did not support Johnson’s claim, R. 20–21, 23;

           •   multiple treatment providers questioned Johnson’s descriptions of the severity
               of her symptoms, R. 21, 23;

           •   Johnson didn’t make the same complaints to her treatment providers that she
               made during the administrative hearing, R. 23; and


                                                9
            •   treating physicians have been unable to identify the source of Johnson’s pain,
                R. 23.

         Johnson criticizes the ALJ for failing to expressly discuss her daily activities or her work

history, which she says support her disability claim. But if the ALJ agreed with Johnson that

her activities and work history did not undermine her credibility, there would be little reason

for the ALJ to discuss them. In any event, the court of appeals has rejected the view that the

ALJ must discuss every fact that could bear on a claimant’s credibility. Loveless, 810 F.3d at

508. And an ALJ’s mistakes in evaluating subjective complaints do not require a remand so

long as the ALJ’s findings are still supported by substantial evidence. Bates, 736 F.3d at 1098.

Even minor inconsistencies in a claimant’s statements can be sufficient to meet that standard.

Id.

         In this case, the ALJ relied on inconsistencies between Johnson’s testimony at the

administrative hearing and complaints to her treatment providers:

                Ms. Johnson described sleepiness and inability to function due to
                her medications and reported chest and hip pain in addition to
                back pain. Ms. Johnson testified that even with her part-time job,
                she needed frequent breaks and alterations of position, adding
                that she occasionally had to leave her workstation due to pain.
                She said that her legs swelled frequently and that she had a flare
                up of bowel disease about once every week. She said that she
                would need to be in the bathroom for up to five hours and then
                go lie down.

                Ms. Johnson has not registered these complaints with her treating
                sources.

R. 23.

         Johnson challenges this portion of the ALJ’s decision on two grounds. First, she cites

several records that she says are evidence that she did complain to treatment providers about

the issues the ALJ discussed. Some of the records Johnson cites aren’t relevant. For example,


                                                 10
she cites a “function report” that she prepared and submitted to the agency, R. 391, but there

is no indication that she gave the report to a treatment provider. Some of the other records do

show that Johnson complained about side effects of medications, e.g., R. 1382 (medication for

“smoking cessation” makes her feel like she “is in a dream state of mind, feels like she is wearing

a skull cap and noticing muscle twitches”), and one record states that Johnson complained

about swelling, R. 1359. But Johnson is missing the point. Again, the ALJ did not find that

Johnson was symptom free; he was questioning the severity of her symptoms. For example,

Johnson points to nothing in her medical records showing that her medications left her unable

to function, that her legs swelled frequently, that she had to leave her workstation because of

pain, or that she was in the bathroom for five hours because of her colitis. That type of

inconsistency is sufficient to support the ALJ’s credibility determination.

       Second, Johnson says that the ALJ should not have relied on the fact that “she did make

not every complaint at every appointment.” Dkt. 13, at 16. But the ALJ did not fault Johnson

for failing to make all of her complaints all the time. Rather, he thought it was probative that

there was no evidence that Johnson had ever made some of the complaints she made during the

hearing. In light of the serious nature of those complaints, the court cannot say that it was

“patently wrong” for the ALJ to draw such an inference. See Summers v. Berryhill, 864 F.3d 523,

528 (7th Cir. 2017) (court may overturn ALJ’s credibility determination only if it is “patently

wrong”).

       Johnson’s last objection about the ALJ’s credibility assessment relates to the following

sentence in the ALJ’s decision: “Records relating to microscopic colitis indicated that

medications could effectively control this condition with some questions regarding Ms.




                                                11
Johnson’s compliance.” R. 23. Johnson says that the ALJ failed to explain why he believed that

she had not complied with her medication regimen.

       The court declines to remand the case on the basis of the ALJ’s stray remark. Johnson

points to no evidence that the ALJ relied on any failure by Johnson to take her medication as

prescribed. Rather, the ALJ made the remark in the context of explaining why he didn’t find

credible Johnson’s testimony regarding the severity of her colitis. The important point was that

Johnson’s colitis was under control (again, a finding that Johnson doesn’t dispute), not that

Johnson shouldn’t be believed because she wasn’t taking her medications.

       The court cannot say that the ALJ’s evaluation of Johnson’s subjective complaints was

patently wrong. So the court will not order a remand on that ground.

D. Relevant past work

       The ALJ concluded that Johnson had failed to meet her burden to show that she was

unable to perform her past relevant work as a machine operator, machine inspector, and floral

designer. He relied on testimony from the vocational expert that a machine operator qualifies

as light work under the Dictionary of Occupational Titles, a machine inspector qualifies as

sedentary work, and a floral designer qualifies as light work. R. 194–96. Because the ALJ found

that Johnson could perform the full range of light work, he also found that Johnson could

perform each of these jobs.

        Johnson says that the ALJ erred by failing to compare the physical requirements of her

past jobs with the restrictions he found in his residual functional capacity assessment. This

matters, Johnson says, because she stated that her jobs as a machine operator and floral




                                              12
designer required her to do more than six hours of walking and standing, which is inconsistent

with light work.4 This argument fails for three reasons.

       First, Johnson was represented by counsel at the hearing, so she forfeited this argument

by failing to object to the vocational expert’s testimony. Brown v. Colvin, 845 F.3d 247, 254

(7th Cir. 2016) (when claimant fails to object to vocational expert’s testimony about the

exertional requirements of a particular job, claimant forfeits objection on appeal). The

commissioner raised this issue in her opposition brief, but Johnson ignored it in her reply brief,

so she has conceded the point.

       Second, Johnson fails to acknowledge in her opening brief that both she and the

vocational expert classified her inspector job as sedentary. In her work history report, Johnson

wrote that her inspector position required “sitting 12 hours a day” and only “a bit” of walking.

R. 350. In her reply brief, she says that she “left her sedentary quality inspector position when

she could no longer perform her work due to unpredictable bouts of ulcerative colitis and pain

with reaching, lifting, bending, and prolonged sitting.” Dkt. 17, at 13 (citing R. 336, 341, and

344). But the records she cites are simply her own description of her symptoms; she doesn’t

cite any evidence that she was unable to do the job.

       Third, “[a] claimant is not disabled if he can do his past relevant work either in the

manner he performed it before the impairment or in the manner it is generally performed in


4
  In the section of her opening brief related to this issue, Johnson also says that the ALJ’s
finding that she could perform her past relevant work was erroneous because it was the result
of the other errors that Johnson had identified in previous sections of her brief. Dkt. 13, at 16.
In her reply brief, Johnson says that the commissioner “implicitly concede[d]” the argument
by failing to respond to it. Dkt. 17, at 12. But Johnson was not making a new “argument”; she
was simply referring back to arguments she already made. Because the commissioner responded
to those other arguments in the appropriate sections of their opposition brief, there was no
need to do so again in the context of the section about past relevant work.


                                               13
the national economy.” Ray v. Berryhill, 915 F.3d 486, 491 (7th Cir. 2019) (emphasis in

original). Even if the court assumes that Johnson could not perform her past jobs in the manner

she performed them, that would not be dispositive because Johnson does not dispute the

vocational expert’s testimony that her past relevant work qualifies as light or sedentary work

as generally performed in the economy. Johnson says that doesn’t matter because the ALJ is

always required to conduct a “function-by-function” analysis in which he compares the

claimant’s specific limitations with the requirements of each job, citing Rainey v. Berryhill, 731

F. App’x 519, 523 (7th Cir. 2018). But in Rainey, the plaintiff identified particular functions

of the jobs that he was unable to perform. Id. In this case, Johnson hasn’t done that, so she is

not entitled to a remand on this or any of her other asserted grounds.



                                            ORDER

       IT IS ORDERED that the decision of the commissioner is AFFIRMED. The clerk of

court is directed to enter judgment in favor of the commissioner and close this case

       Entered April 4, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               14
